Citation Nr: 0928659	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-14 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for depression prior to October 29, 2008.

2.  Entitlement to an initial rating in excess of 10 percent 
for depression beginning October 29, 2008.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active duty from February 1970 to September 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the Veteran's service-connected depression does not more 
nearly approximates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms prior to October 29, 2008.

1.  The competent medical evidence of record demonstrates 
that the Veteran's service-connected depression more nearly 
approximates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms beginning October 29, 2008.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for depression prior to October 29, 2008 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, 
Diagnostic Code (DC) 9434 (2008).



2.  The schedular criteria for an initial 30 percent rating, 
but no more, for depression beginning October 29, 2008 are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, 
Diagnostic Code (DC) 9434 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  VA notified the Veteran in 
February 2006 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
Information concerning effective dates and ratings for 
depression were provided by the RO in June 2008 
correspondence.  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), spoke only to cases of entitlement to an 
increased rating.  Because there is a distinction between 
initial rating claims and increased rating claims, Vazquez-
Flores is not for application with respect to initial rating 
claims as notice requirements are met when the underlying 
claim for service connection is substantiated.   
Consequently, there is no need to discuss whether VA met the 
Vazquez-Flores standard.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal. 


II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, and VA medical records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims files shows, or fails to show, 
with respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The June 2006 rating decision granted service connection for 
depression and awarded a 10 percent disability rating.  At 
that time, the RO denied the Veteran's claim for service 
connection for posttraumatic stress disorder.

In his January 2007 notice of disagreement, the Veteran 
maintained that a 50 percent evaluation more accurately 
reflected his level of disability from his service-connected 
depression.

A.	Factual Background

The RO received the Veteran's initial claim for service 
connection for depression in January 2006.

VA medical records, dated from March 2006 to March 2009, 
reflect that the Veteran's depression was treated with 
outpatient individual and group psychotherapy and prescribed 
medication.

According to a March 2006 VA examination report, the Veteran 
gave a history of substance abuse until 1982 but was clear 
and sober since that time.  He received outpatient 
psychiatric treatment and took prescribed medication for 
depression.  The Veteran was a VA employee and worked as a 
biomedical technician.  He liked his job, had two teenage 
daughters, and planned to work until they were through 
college.  The Veteran was married to his only wife for more 
than 20 years and she was at the interview.  They both 
reported that they got along well but, it was revealed that 
he had a temper and engaged in domestic violence in the past.  
The Veteran's wife said she left the room when he became 
angry and his daughters acted similarly.  He said he got 
along well with his siblings, was very close to his immediate 
family, had no friends, and belonged to no organizations.  He 
participated in a church choir.  

The Veteran reported being moody and experienced social 
anxiety, low energy and self esteem, and poor concentration.  
He felt hopeless, helpless, and worthless.  

Objectively, the Veteran was casually dressed and displayed 
good grooming and hygiene.  His speech was logical, focused, 
and essentially normal.  He described his typical mood as 
"lousy".  The Veteran's wife believed he showed his 
depression through anger.  They both said he was irritable 
and he gave a past history of being destructive and violent 
but said his temper was now better controlled, in part, with 
medication.   There were no symptoms of a true mood disorder.  
He denied brooding and compulsions.  The Veteran avoided 
large groups and said that he participated in a church choir 
but avoided social gatherings after the service.  He slept 
well with prescribed medication.  He was quite distractible.  
The Veteran denied being actively suicidal or ever being 
homicidal.  His hobbies included watching television and 
going to yard sales.  The Axis I diagnosis was early onset 
dysthymic disorder and an initial score of 68 was assigned on 
the Global Assessment of Functioning (GAF) scale, which 
equated to mild impairment of functioning, with the score 
changed to 63 the following day after the Veteran called and 
talked to the examiner about his diabetes related erectile 
dysfunction.

The VA outpatient records indicate that the Veteran was 
regularly seen by a psychiatrist for medication management 
and evaluation.  When seen in March 2006, three days after 
his VA examination, the Veteran was alert, oriented, and 
cooperative.  His behavior was appropriate and relevant with 
no evidence of thought disorder or psychotic phenomena.  His 
affect was constricted and his mood was mildly dysphoric.  He 
denied any suicidal or other aggressive tendencies.  The Axis 
I diagnoses included depressive disorder and a GAF score of 
50 was assigned.  In May 2006, it was noted that the 
Veteran's affect was well-modulated and his mood was 
euthymic.  A GAF score of 60 was assigned.

According to an August 2006 VA outpatient record, the Veteran 
was evaluated for management of depressive disorder and PTSD.  
He reported a recent dream while camping in which he felt 
angry and started punching a duffel bag that caused fear in 
his wife and daughters.  He was alert, oriented, and 
cooperative with relevant speech and appropriate behavior.  
His affect was well-modulated and his mood was mildly 
dysphoric.  A GAF score of 55 was assigned and, when seen in 
November 2006, a GAF score of 60 was assigned.

The Veteran was seen by his VA clinic psychiatrist in 
February 2007, and reported having several outbursts of 
anger, provoked by relatively minor disagreements (with 
relatives and a fellow church member).  He was alert, 
oriented, and cooperative.  His affect was well-modulated but 
occasionally volatile, and his mood was euthymic.  A GAF 
score of 55 was assigned.

The following week, in February 2007, the Veteran underwent 
VA examination performed by the same examiner who examined 
him in March 2006.  The Veteran said that he continued to 
take prescribed medication for depression but evidently no 
longer took sleep medication.  He still worked as a 
biomedical technician for VA, liked his job, and was in good 
standing at work.  He said that he took "a significant 
amount" of sick time because he was unmotivated.  The VA 
examiner said that, by the Veteran's report, it appeared that 
there was some mild impairment in his occupational 
functioning in the form of failure to advance in a career.  

Further, the Veteran reported having daily arguments with his 
16 year old daughter and said he got along better with his 
college-aged daughter.  His wife accompanied him to the 
interview.  He had no friends and was very close to his 
siblings.  He recently quit the church choir in which he 
participated after having an argument with a choir member.  
By the Veteran's report, the VA examiner noted mild 
impairment of social functioning.

Objectively, the Veteran was casually dressed and displayed 
good grooming and hygiene.  His speech was normal and he 
described his mood as "lousy".  He said he was irritable 
and suffered from low frustration tolerance, but there was no 
evidence of mood disorder or psychosis.  The Veteran said his 
temper was now controlled and he denied brooding and 
compulsions.  He became anxious in social situations and did 
not like large groups but attended church regularly.  
Medication prescribed for his neuropathy appeared to help his 
sleep.  He said that his energy level was low and, when at 
home, he often just stayed on the couch.  His self-esteem and 
self confidence were low and his concentration was not good.  
It appeared he was distractible but there was no memory 
deficit.  He felt helpless, hopeless, and worthless but was 
not actively suicidal and never homicidal.  The VA examiner 
said that the Veteran displayed slight impairment in 
occupational and social functioning and assigned a GAF score 
of 68, indicative of mild impairment of functioning.

In a later-dated February 2007 signed statement, a VA social 
worker reported that the Veteran was treated for depression 
but, despite medication, his condition worsened.  Changes in 
his mood were noted in August 2006 with sleep difficulty, 
lack of energy and motivation, and increased irritability.  
He had verbal altercations and was moody and short-tempered.  
He struggled to not give in to his impulse to isolate and 
withdraw.

The VA outpatient records also indicate that, in May 2007, 
the Veteran reported to his treating psychiatrist that he 
felt calmer and was no longer involved in arguments.  
Diagnoses included PTSD and recurrent major depressive 
disorder in partial remission.  A GAF score of 60 was 
assigned.

During 2008, the VA outpatient psychiatry notes reflect the 
Veteran's treatment for PTSD illness.  It was reported in 
April 2008 that he was oriented, his judgment and insight 
were good, his cognitive functions were unimpaired, he was 
not having problems with eating and sleeping, he did not have 
any homicidal or suicidal ideation, and his affect was 
appropriate. 


On October 29, 2008, the Veteran underwent VA psychological 
examination.  According to the examination report, as to his 
mood disorder, the Veteran said he felt more depressed during 
the past year.  His mood fluctuated over time and in response 
to situations but, on average, he had more bad days than 
good.  Since last examined by VA, he reported that the 
intensity, duration, and frequency of his diminished interest 
and ability to derive pleasure in most of the activities 
worsened.  He complained of decreased energy that was worse 
than two years ago.  He felt worthless, had difficulty 
concentrating, and was concerned about his interactions with 
his family members.  His social functioning appeared to have 
been negatively impacted by his worsening symtoms.  He 
limited his social contacts to family and church members and 
reported not leaving the house most days.  

Further, it was noted that, consistent with the last report, 
the Veteran acted out his anger by striking out or being 
violent toward others.  He reported striking his daughter 
when she returned home late and was aggressive toward a 
neighbor.  The Veteran also complained of sleep difficulty 
unless medicated.  He denied suicidal and homicidal ideation.  
The Veteran still worked as a biomedical technician for VA 
but felt increasingly overwhelmed and was concerned that he 
could no longer fulfill his job responsibilities.  He said 
that his performance reviews were good but he used all his 
sick leave and had only 29 hours left.  When asked to compare 
his current occupational functioning to an earlier time, he 
said it was "worse this past year".  He had difficulty 
concentrating and executing various job tasks.

Objectively, the Veteran was causally dressed, cooperative, 
and oriented.  He denied hallucinations, delusions, and 
inappropriate behaviors.  He walked slowly and sat slumped in 
a chair.  His mood was mildly dysphoric and his affect was 
congruent with mood.  His speech and memory were normal.  The 
Axis I diagnoses were major depressive disorder and PTSD.  A 
GAF score of 56 was assigned.  The VA psychologist said that 
the Veteran met the criteria major depressive disorder and 
was accurately diagnosed in the VA outpatient clinic with 
PTSD.  It was further noted that the Veteran's condition 
deteriorated since his last evaluation, he was experiencing 
significant psychosocial stressors, and his current symtoms 
had worsened.   

In a November 2008 addendum, in response to the RO's inquiry 
to delineate the symtoms of each Axis I disorder diagnosed, 
the recent VA examiner noted that during the evaluation the 
Veteran remarked at length about his VA outpatient treatment 
for PTSD.  According to the examiner, it was "important to 
note that [the Veteran] was not being evaluated for PTSD 
during the C&P exam rather it was to determine if his Major 
Depressive Disorder worsened.  This was documented in the 
diagnosis section of the record.  The patient's claim of 
having PTSD should be considered a part of the treatment 
section."

When seen by a VA clinic psychiatrist in March 2009, the 
Veteran reported feeling "very [very] not good, very 
depressed, a lot of stress and anxiety all the time, I just 
don't know what is going to happen in the future" and that 
he had a lot of financial problems.  He had sleep difficulty, 
with combat-related nightmares and memories.  Objectively, he 
was appropriately dressed and groomed, concerned and distant 
looking, pensive, and non-spontaneous but informative.  He 
avoided eye contact and had an appropriate but constricted 
affect with a "very depressed" mood.  He was not psychotic 
and was well-oriented with good insight and judgment.  The 
assessment was combat PTSD partially controlled.

B.	Legal Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected depression warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

Under the current schedular criteria, DC 9434 (for major 
depressive disorder) is evaluated under the general rating 
formula used to rate psychiatric disabilities other than 
eating disorders.  38 C.F.R. § 4.130.  Occupational and 
social impairment with occasional transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 percent 
evaluation.  38 C.F.R. § 4.103, DC 9434.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In 
light of the above, the Board shall consider all of the 
Veteran's various psychiatric symptoms in assigning a rating 
for the Veteran's depression.  See Mittleider at 182. See 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors 
listed in the rating formula are examples of conditions that 
warrant a particular rating and are used to help 
differentiate between the different evaluation levels.).

The GAF scale reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV)).  A GAF score is highly probative, 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  

A GAF score of 41 to 50 is defined as denoting serious 
symtoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., flat affect, 
unable to keep a job).  A GAF score of 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 is defined as some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995)

While the Rating Schedule does indicate that the rating 
agency must be familiar with the Diagnostic and Statistical 
Manual of Mental Disorders, it does not assign disability 
percentages based solely on global assessment of functioning 
scores.  See 38 C.F.R. § 4.130.  Rather, global assessment of 
functioning scores are but one factor to be considered in 
conjunction with all the other evidence of record.

Upon review of the competent medical evidence, the Board 
finds that the Veteran's service-connected depression has 
been manifested by symptoms that more nearly approximate the 
criteria for a 30 percent rating beginning October 29, 2008.

The Board finds that the medical evidence prior to October 
29, 2008 does not more nearly approximate the criteria for an 
evaluation in excess of 10 percent because there is an 
absence of evidence indicative of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to psychiatric symptoms.  Rather the evidence shows 
occupational and social impairment with occasional transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress.  

Although there are GAF scores between 50 and 60 prior to 
October 2008, the Veteran's psychiatric symptomatology 
appears for the most part no more than mild, as indicated by 
the findings, as well as the GAF scores, on VA evaluations in 
March 2006 and February 2007.  When seen in May 2006, the 
Veteran was pleased by the effectiveness of his medication, 
and there was no notation of any adverse symptomatology.  
Although he complained in September 2006 that his anxiety, 
depression, and irritability had increased recently, it was 
noted in November 2006 that he was oriented, his behavior was 
appropriate, his affect was well modulated, his cognitive 
functions were not impaired, and he did not have any suicidal 
or aggressive tendencies.  When seen in April 2008, the 
Veteran was oriented; his judgment and insight were good; his 
cognitive functions were unimpaired; he was not having 
problems with eating and sleeping; he did not have any 
homicidal or suicidal ideation; and his affect was 
appropriate.

Beginning on VA examination on October 29, 2008, there is 
evidence of sufficient adverse psychiatric symptomatology to 
warrant an evaluation of 30 percent, with the examiner noting 
worsening symptoms and a deteriorating condition, with a GAF 
score of 56.  Continued psychiatric problems were reported 
when the Veteran was seen in March 2009.  Consequently, an 
evaluation of 30 percent is warranted for depression 
beginning October 29, 2008.

However, the evidence of record preponderates against a 
finding of entitlement to a 50 percent rating beginning 
October 29, 2008.  The objective medical evidence of record 
indicates that the Veteran was working and exhibited no 
evidence of hallucinations or delusions and no evidence of 
suicidal or homicidal ideation in any VA examination report 
or clinical record.  His judgment and insight were reported 
as good by a VA clinic psychiatrist in March 2009; the VA 
examiner in 2006 and 2007 reported that he had good grooming 
and hygiene; and, in 2009, a VA psychiatrist said he was 
appropriately dressed.  In summary, the evidence beginning 
October 29, 2008 has not shown the presence of most of the 
symptoms needed for a 50 percent rating, such as flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once per week, difficulty in 
understanding complex commands, impaired judgment, and 
impaired abstract thinking attributed to the service-
connected depression.  


ORDER

An initial evaluation in excess of 10 percent for depression 
prior to October 29, 2008 is denied.

An initial 30 percent rating for depression beginning October 
29, 2008 is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
JAMES W. LOEB
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


